Citation Nr: 1445386	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to VA death benefits.  



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The decedent appears to have served in the Merchant Marine from March 1982 to July 1997.  He died in August 1997.  Appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of VA benefits.  Her claim was denied based on a finding that she had no legal entitlement to the benefit as her spouse did not have qualifying military service.  In her April 2013 VA Form 9, Substantive Appeal, she expressed that she did not wish to present for a Board hearing.  In August 2014, however, she requested a travel board hearing.  As the appellant has requested a hearing, a remand is warranted to afford her a travel board hearing before a Member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board hearing in accordance with applicable procedures for the issues on appeal.  Notify the appellant of the date and time thereof.  If the appellant wishes to withdraw her request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



